Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159492-3(66)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SAMANTHA LICHON,                                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
          Plaintiff-Appellee,                                                                          Megan K. Cavanagh,
                                                                    SC: 159492                                          Justices

  v                                                                 COA: 339972
                                                                    Oakland CC: 17-158919-CZ
  MICHAEL MORSE and MICHAEL J.
  MORSE, PC,
             Defendants-Appellants.
  ____________________________________/

  JORDAN SMITS,
           Plaintiff-Appellee,
                                                                    SC: 159493
  v                                                                 COA: 341082
                                                                    Wayne CC: 17-008068-CZ
  MICHAEL MORSE and MICHAEL J.
  MORSE, PC,
             Defendants-Appellants.
  ____________________________________/

        On order of the Chief Justice, the motion of the Home Builders Association of
  Michigan to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  February 6, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 7, 2020

                                                                               Clerk